Citation Nr: 1440509	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  09-48 920 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for a bilateral foot disability.  

4.  Entitlement to service connection for a bilateral hearing loss disability. 

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to October 1988.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board has reviewed the Virtual VA and VBMS paperless claims processing systems and has included any evidence pertinent to the appeal in the decision therein.

The Board notes that the Veteran perfected an appeal for the issue of entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).  In a June 2011 rating decision, however, the claim was granted.  As the benefit sought on appeal has been granted, the Board no longer has jurisdiction over this issue.  

The issues of entitlement to service connection for a back disability, bilateral foot disability, bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim of entitlement to service connection for a back disability was denied in a June 1997 rating decision.  The Veteran did not appeal that issue or submit new and material evidence within the one year appeal period. 

2.  The evidence added to the record since the June 1997 decision with regards to the back disability is not cumulative or redundant of the evidence previously of record and does relate to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

The June 1997 rating decision denying entitlement to service connection for a back disability is final.  New and material evidence to reopen the claim for service connection for a back disability has been received.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.156 (a), 3.159 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in January 2008, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates. 

VA has also satisfied its duty to assist. The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records. No additional pertinent records are shown to be available, and the appellant does not argue otherwise.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claims. 

ANALYSIS 

Generally, a claim which has been denied in an unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

After reviewing all of the evidence of record available at the time of the June 1997 rating decision and in light of the evidence received since that decision to include the February 2008 medical statement by the VA nurse practitioner stating that the Veteran suffers from chronic low back pain which began in service and continues to limit his physical capabilities, the Board finds that the new evidence raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for a back disability.  Accordingly, the claim is reopened.


ORDER

The application to reopen the claim of entitlement to service connection for a back disability is granted.  


REMAND

Having reopened the Veteran's claim for a back disability, the Board finds that further development is needed.  To that end, the Veteran claims that his back problems started in service and continued since that time.  Service treatment records show he presented with complaints of back pain in November 1983 and in May 1986 he sustained a wound to the back after being stabbed.  During his March 1997 VA examination, he reported that he originally injured his back in 1983 or 1984 while helping to move a valve.  He then reported another back injury in 1991 which caused him to lose his job.  In a February 2008 statement, a VA examiner indicated that the Veteran's chronic back pain started in service and has continued to limit him.  The Board notes, however, that it is unclear if the examiner was rendering an opinion or reciting a history reported by the Veteran.  In any event, the VA examiner presented no support or rationale for the opinion offered, if it is an opinion.  As the Veteran has not been afforded a VA examination to address his theory of the claim, the Board finds that a remand is warranted.  On remand, he should be afforded a VA examination to determine if his current back disability is related to service or any incident therein.  

The Veteran also appeals the denial of service connection for a bilateral foot disability.  Service treatment records reveal no complaints, findings, or diagnoses of the feet.  The evidence shows foot problems were first clinically documented in September 2001 at which time the Veteran complained of foot numbness and weakness.  The Veteran's representative has advanced the argument that his foot disability could have been caused and/or aggravated by his service connected posttraumatic stress disorder (PTSD).  In light of the argument presented, the Board finds that a VA examination is necessary to address the Veteran's theory of entitlement.  

Regarding the claims for service connection for bilateral hearing loss and tinnitus, the Board notes that the Veteran was afforded a VA examination in relation to his claim in December 2007.  At that time, the VA examiner found that hearing loss and tinnitus were less likely as not related to service.  She found that although the Veteran now complains of tinnitus, there is no evidence in his service treatment records that he complained of tinnitus.  The Board notes, however, that in April 1981 the Veteran complained of tinnitus that started five to six days ago.  The VA examiner also found that as the Veteran had normal hearing at separation it does not appear likely that military noise exposure resulted in hearing loss.  The Board, however, notes that in the January 1984 examination auditory threshold at 4000 Hertz was 40 decibels which constitutes a left ear hearing loss disability by VA regulations.  This finding was not mentioned by the VA examiner and should be commented on and/or explained away on remand.  

The December 2007 VA audiological report is inadequate for the reasons detailed above.  As there was a complaint of tinnitus in service and a showing that at least one examination in service disclosed that the requirements for a left ear hearing loss disability had been met, another etiology opinion should be rendered which takes into account the complaint of tinnitus and the audiogram findings discussed above.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim and to ensure full compliance with due process requirements, a remand is necessary.

Lastly, the Veteran's representative indicated in July 2014 that all of the Veteran's service treatment records may not have been associated with the file.  On remand, the RO should attempt to obtain any outstanding service treatment records and associate them with the file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any VA and/or private records pertaining to treatment for his back, feet, hearing loss and/or  tinnitus that are not already of file to include records pertaining to his 1991 work related back injury.  Also contact the appropriate service department to obtain and associate with the record any outstanding service treatment records.  Any records obtained must be associated with the claims folder.  If the AOJ cannot locate any identified record, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must be given an opportunity to respond.

2.  Schedule the Veteran for a VA examination to determine if he has a foot disability that is related to service and/or his service connected PTSD.  Access to the claims file and Virtual VA must be made available to the examiner for review.  After review of the record, the examiner must opine whether it is at least as likely as not that the Veteran's disability was caused by or aggravated by service, and/or was caused or aggravated (permanently made worse) by his service connected PTSD.  If aggravation is found, the examiner must then identify the baseline level of severity of the nonservice connected disease as established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Any opinion offered must take into account the Veteran's history and contentions and must be supported by a complete and fully reasoned rationale.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his back disability.  Access to the claims file and Virtual VA must be made available to the examiner for review.  After examination and review of the record, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that any diagnosed back disability is related to service or an incident therein.  The examiner must address the in service complaints, the 1991 work back injury and the February 2008 statement of the VA examiner.  Any opinion offered must also take into account the Veteran's history and contentions and must be supported by a complete and fully reasoned rationale.

4.  Obtain an addendum opinion from a VA audiologist.  The examiner is to be provided access to the Veteran's claims folders as well as the appellant's Virtual VA file.  Following a review of all documents, the examiner is to opine whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's current hearing loss and/or tinnitus are related to service or an incident therein.  When rendering the opinion, the examiner must address the Veteran's contentions, the April 1981 complaint of tinnitus and the January 1984 audio examination showing a left ear hearing loss disability.  The VA examiner should note that the Veteran is competent to report hearing loss and ringing in his ears, and the circumstances surrounding such.  The examiner must offer a fully reasoned rationale for all opinions offered.  If the VA examiner finds that an opinion cannot be rendered without additional examination, schedule the Veteran for an examination consistent with the directives above.  

5.  After the development requested has been completed, the RO should review the examination reports to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examining examiner documented their consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.
 
6.  Thereafter, the RO/AMC should readjudicate the claims.  If any claims remain denied, the RO must issue a supplemental statement of the case and afford the appellant and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


